DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni Scanaill (US 2017/0170675).

As for claim(s) 1-5, 10-12, and 17, Ni Scanaill discloses the invention as claimed, including:


an energy source [Fig. 1A, element 12]; 
a supercapacitor chargeable by the energy source and configured to source power to one or more device modules [Fig. 1A, element 14]; and 
a controller [Fig. 1A, element 24] configured to distribute power from the supercapacitor to a selected one of the one or more device modules [Fig. 1A, element 16] based on one or more instructions that, when executed by the controller, causes the controller to perform operations [paragraph 0035, 0043] comprising: 
distributing power from the supercapacitor to the selected device module to perform a preceding task [paragraphs 0035, 0065, 0067, 0068, 0072, 0081, 0142]; 
after the preceding task is performed, delaying performance of a successive task for a task-specific recharge interval associated with the preceding task [paragraphs 0035, 0037, 00380065, 0067, 0068, 0072, 0081, 0142 – (especially paragraphs 0037-0038) successive tasks are delayed after a preceding task until the recharge interval of the supercapacitor is passed]; and 
after the task-specific recharge interval has expired, performing the successive task [].  
2. The device module system of claim 1, further comprising a wireless transmitter device module operable to perform a wireless transmission task comprising transmitting data wirelessly to a remote receiver [paragraphs 0017, 0028, 0035, 0047].  
3. The device module system of claim 1, further comprising a wireless receiver device module operable to perform a wireless reception task comprising receiving data wirelessly from a remote transmitter [paragraphs 0017, 0028, 0035, 0047].  

5. The device module system of claim 1, further comprising a memory module that stores respective associations between tasks and task-specific recharge intervals [paragraphs 0017-0019, 0036 – where the training of data related to modules, energy consumption, tasks are stored to use later for recharge intervals].  
10. The device module system of claim 1, wherein the energy source comprises an energy harvesting module [Fig. 1A, element 12].  
11. The device module system of claim 7, further comprising a rechargeable battery [Fig. 1A, element 20].  
12. A device module task scheduling method, comprising: 
providing energy from an energy source [see cited portions in the rejection of claim 1]; 
sourcing energy from the energy source to charge a supercapacitor and one or more device modules [see cited portions in the rejection of claim 1]; and 
by a controller: distributing power from the supercapacitor to one of the device modules to perform a preceding task [see cited portions in the rejection of claim 1]; 
after the preceding task is performed, delaying performance of a successive task for a task-specific recharge interval associated with the preceding task [see cited portions in the rejection of claim 1]; and 
after the task-specific recharge interval has expired, performing the successive task [see cited portions in the rejection of claim 1].  

an executable code portion to selectively distribute power from an energy source to charge a supercapacitor, a controller, and one or more device modules [see as cited in claim 1]; 
an executable code portion to distribute power from the supercapacitor to a selected one of the one or more device modules to perform a preceding task [see as cited in claim 1]; 
an executable code portion to, after the preceding task is performed, delay performance of a successive device module task for a task-specific recharge interval associated with the preceding task [see as cited in claim 1]; and 
an executable code portion to, after the task-specific recharge interval has expired, perform the successive device module task [see as cited in claim 1].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni Scanaill (US 2017/0170675) in view of Malloy (US 2019/0340038).

As for claims 8, 9, 14, 15, 19, and 20, Ni Scanaill discloses the invention substantially as claimed, including the device module system, device module task scheduling method, and computer program product as cited above in the rejection of claims 1-5, 10-12, and 17.

Ni Scanaill also discloses:
8. The device module system of claim 1, wherein, based on an instruction to perform a particular task with a particular device module and directs the particular device module to perform the particular task [see as cited in claim 1]. 
9. The device module system of claim 1, further comprising a switch operable to electrically couple the supercapacitor to the energy source, wherein during the task- specific recharge interval the controller is configured to open the switch to charge the supercapacitor [see as cited in claim 1, and paragraphs 0031, 0033, and fig. 2B, element 30]. 


[claim 8] the controller sets one or more other device modules into a power saving mode.  
[claim 9] set one or more of the device modules into a power saving mode.  

Malloy discloses 
[claim 8] the controller sets one or more other device modules into a power saving mode [paragraphs 0063, 0073].  
[claim 9] set one or more of the device modules into a power saving mode [paragraphs 0063, 0073].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ni Scanaill and Malloy because placing devices (modules) into a low power savings mode would provide system and resource optimization by allowing for the use of devices to perform tasks of lesser priority which would improve overall system usage and reduce overall energy consumption of the system [see Malloy, paragraphs 0063, 0073].

Claims 14, 15, 19, and 20 have similar limitations as claims 8 and 9, and are rejected for the same reasons as set forth supra.

Claims 6, 7, 13, 16, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
6. The device module system of claim 1, wherein, based on an instruction to perform a particular task with a designated one of the one or more device modules, the controller is configured to retrieve from a memory device a task-specific recharge interval value associated with a task that immediately precedes the particular task, and delay performance of the successive task for the retrieved task-specific recharge interval.  
7. The device module system of claim 1, wherein the controller is operable to delay the performance of the successive task without measuring a voltage level or a charge level of the supercapacitor.  
13. The device module task scheduling method of claim 12, further comprising by the controller, executing an instruction to perform a particular task with a designated one of the one or more device modules, wherein the executing comprises retrieving from a memory device a task-specific recharge interval value associated with a task that immediately precedes the particular task, and delaying performance of the particular task for the retrieved task-specific recharge interval.  
16. The device module task scheduling method of claim 12, further comprising by the controller, delaying the performance of the successive task without regard to a voltage level or a charge level of the supercapacitor.  

21. The computer program product of claim 17, further comprising an executable code portion to delay performance of the successive task without regard to a voltage level or a charge level of the supercapacitor.  

Cited Prior Art considered of particular relevance such as De Wit (US Patent 9,176,562) discloses subject matter including pre-determined task amounts of energy, a sleep mode, and tasks as an ordered list, and determining if an amount of energy is available for a particular task such as in columns 2, 3, and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        April 20, 2021